Citation Nr: 1429990	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability claimed as fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to September 1986 and from September 1988 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In September 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The current disability is diagnosed as chronic regional pain syndrome that had onset in service.


CONCLUSION OF LAW

The criteria for service connection for the chronic regional pain syndrome have met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the Board is granting the claim of service connection, VCAA compliance need not be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.   38 U.S.C.A. §  1131. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

A disability diagnosed after service may be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 






Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Facts

The service treatment records show that the Veteran complained of back pain, leg cramps, and pain.  The complaints were associated with various diagnoses including chondromalacia, myositis, patellar femoral syndrome, bilateral leg pain, leg cramps or non-specific overuse syndrome, and musculoskeletal pain of unknown etiology.  Fibromyalgia was not shown. 

After service, VA records show the Veteran had numerous musculoskeletal complaints, variously diagnosed as right hip bursitis, right elbow tendonitis, degenerative joint disease of the hips and knees, degenerative disc disease of the lumbar spine, and fibromyalgia.  

Private medical records in July 2005 included diagnoses of osteoarthritis of the thoracic spine, right shoulder rotator cuff tendinopathy, acromioclavicular joint arthritis, and right hip bursitis.

In February 2007, a VA physician, R.R., MD, stated that the Veteran had a history of fibromyalgia and a history of a long-standing large joint polyarthritis.  The Veteran complained of fatigue and diffuse aches and pains.  The VA physician recommended testing for the rheumatoid factor.  

In March 2007, a VA physician noted that the laboratory results showed a low positive test for antinuclear antibodies.  On joint examination, the Veteran had mild tenderness in her right knee and hip.  There were also several tender points on the left side of the back and shoulder.  The lower back lumbar muscles were not tender, but there were muscle spasms.  Right elbow tendonitis was also noted.  History included fibromyalgia with more tender points on the left side of the back.  The findings were tendonitis of the elbow and likely degenerative joint disease of the hip and knees.  




On VA examination in February 2008, the Veteran gave a history of low back pain and intermittent pain in the upper shoulder and arms.  Her current symptoms included low back pain with radiation to the right leg below the knee.  The diagnoses were osteoarthritis of the thoracic spine, chronic lumbar strain with right lower extremity radiculopathy, and rheumatologic disorder with a positive ANA test for fibromyalgia, but currently an unclear diagnosis.  The VA examiner recommended an additional rheumatology evaluation to determine whether the Veteran had fibromyalgia. 

On VA examination May 2008, the Veteran complained of near-constant symptoms of pain on the right side of her body.  Following physical examination and laboratory testing, the VA examiner stated that the current symptomatology was less likely as not related to fibromyalgia, because there was no definitive diagnosis of fibromyalgia and the Veteran's symptomatology was associated with other diagnoses such as muscle strain and tendinitis.

In March 2010, the Veteran testified that she had joint and muscle pain all over her body, which had been present since service.

In April 2010, Dr. R.R. stated the Veteran's service treatment records showed a history of musculoskeletal pain that was unexplained.  He expressed the opinion that the Veteran's symptoms were consistent with fibromyalgia.  

In December 2010, the Veteran was examined by a VA physician with a specialty in rheumatology to determine whether the Veteran had fibromyalgia, and, if so, whether it was related to musculoskeletal symptoms in service.  

The VA examiner determined that the Veteran did not have classic fibromyalgia, but she did have chronic regional pain syndrome affecting the lower extremities.  The VA examiner expressed the opinion that the chronic regional pain syndrome was more likely than not related to the Veteran's musculoskeletal symptoms in service.





In November 2011 in an addendum, the VA examiner reiterated that the Veteran's chronic persistent pain of the lower extremities was more likely than not related to musculoskeletal symptoms in service. 

Analysis

Service connection can be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), when all of the evidence, including that pertinent to service, shows that the disability was incurred in service

The Veteran contends that she has fibromyalgia.  Fibromyalgia is not a condition under case law that has been found to be capable of lay observation and the disability is not a simple medical condition, capable of lay observation.  Therefore, a determination as to the presence or diagnosis of fibromyalgia and its relationship to an injury, disease, or event in service is 'medical' in nature and competent medical evidence is needed to identify the disorder and also to establish a link to service, if any.   

While one VA physician determined that the Veteran's symptoms were consistent with fibromyalgia, on VA examination in December 2010 by a VA physician, whose specialty is rheumatology, expressed the opinion that the Veteran did not have fibromyalgia, rather the Veteran had a chronic regional pain syndrome, which was related to the Veteran's musculoskeletal symptoms in service.  The Board finds that the opinion of the VA physician, whose specialty is rheumatology, is persuasive evidence in favor of the claim as to the current diagnosis, which excludes fibromyalgia. 






While pain alone is not considered a disability for the purpose of VA disability compensation, whereas here there is an identifiable underlying pathology and by definition chronic regional pain syndrome is a neurological disorder, [mayoclinic.org.diseases-conditons/complex-regional-pain-syndrome/basics] and as a neurological disorder is considered a disability for the purpose of VA disability compensation, service connection is warranted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).


ORDER

Service connection for chronic regional pain syndrome is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


